DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 13-20) in the reply filed on 11/30/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 13-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shu (2018/0031722).
With respect to claim 1, Shu discloses providing a plurality of acoustic processing elements, each element being associated with an acoustic mode of a plurality of acoustic modes of a sonic measurement tool adapted to acquire data representing acoustic measurements in a borehole ([0048], lines13-16; [0049], lines 2-6); and providing a user interface ([0017], line 2) to organize a processing chain of the plurality of acoustic processing elements such that the acoustic processing elements process the acquired data according to a predefined workflow ([0017], lines 12-15, 17-20).
With respect to claim 13, Shu discloses a processor-based ([0034], lines 8-10, 12) integrated slowness determination engine comprising a plurality of acoustic processing elements, each element being associated with an acoustic mode of a plurality of acoustic modes of a sonic measurement tool adapted to acquire data representing acoustic measurements in a borehole ([0048], lines13-16; [0049], lines 2-6); and a graphical user interface ([0017], line 2) to allow a user to organize a processing chain of the plurality of acoustic processing elements ([0017], lines 12-15, 17-20).
With respect to claim 2, Shu discloses providing the user interface to designate a first acoustic processing element of the plurality of acoustic processing elements to process an output provided by a second acoustic processing element of the plurality of acoustic processing elements (Fig 9).
With respect to claims 3 and 17, Shu discloses providing the user interface to designate at least two of the acoustic processing elements to execute in parallel ([0050], lines 8-9).
With respect to claims 4 and 18, Shu discloses providing the user interface to designate at least two of the acoustic processing elements as components in an execution pipeline (Fig 9).
With respect to claims 5 and 19, Shu discloses providing the user interface to designate at least two acoustic processing elements as requiring user interaction ([0051], lines 12-13, 20-25).
With respect to claim 7, Shu discloses the acoustic processing elements comprise at least one dispersive based processing element ([0033], lines 8-10).
With respect to claims 8 and 14, Shu discloses providing a quality control stage ([0050], line 9), wherein providing the user interface further comprises providing the user interface to assign processing paths between the quality control stage and the acoustic processing elements ([0051], lines 6-8, 20-25; Fig 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Leem (2018/00094514).
Shu teaches the invention as discussed above.  However, it does not teach providing the user interface to designate a well interval associated with at least one of the acoustic processing elements.
Leem teaches providing the user interface to designate a well interval associated with at least one of the acoustic processing elements ([0053], lines 4-5, 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shu with the well interval control of Leem since such a modification would have ensured sufficient isolation between sections to prevent cross contamination, perform desired treatments, or allow for remedial operations.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Warner (2014/0129479).
With respect to claim 15, Shu teaches the invention as discussed above.  It furthermore teaches an engine to build an acoustic formation model ([0033], line 14; [0053], lines 8-10).  However, it does not teach a waveform modeling engine to model waveforms based at least in part of the acoustic formation model.
Warner teaches an engine to build an acoustic formation model ([0056], lines 1-4); and a waveform modeling engine to model waveforms based at least in part of the acoustic formation model ([0058], lines 1-7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shu with the 
With respect to claim 16, Shu teaches an integrated slowness determination engine to determine slownesses based at least in part on the modeled waveforms ([0049], line 13).
Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645